Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lathe chuck going through the aperture of the rotatable body and the axial aperture of the flange (Claim 5) and the flange matingly engaging an adjacent turbine wheel (Claim 13), a turbomachine (Claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1; line 4, 6; claim 11, line 5, 9, 12; claim 16, line 11; 16 is objected to because of the following informalities:  “an/the axis of rotation” should be - -a/the first axis of rotation- -.  Appropriate correction is required.
Claim 2, line 1 is objected to because of the following informalities:  “the axial surface” should be - -the surface- -.  Appropriate correction is required.
Claim 4, line 3 is objected to because of the following informalities:  “the aperture of the flange” should be - -the axial aperture of the flange- -.  Appropriate correction is required.
Claim 11, line 3; claim 16, line 10, 12 is objected to because of the following informalities:  “an/the aperture” should be - -an/the second aperture- -.  Appropriate correction is required.
Claim 11, line 9, 10-11; claim 16, line 16, 17-18 is objected to because of the following informalities:  “an/the aperture” should be - -an/the second aperture- -.  Appropriate correction is required.
Claim 16, line 23, 26 is objected to because of the following informalities:  “the flange” should be - -the first flange- -.  Appropriate correction is required.
Claim 20, line 1 is objected to because of the following informalities:  “the flange” should be - -the first flange- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-4, 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Espinoza (US 20160222784) in view of Pervey (US 6622570).

    PNG
    media_image1.png
    400
    407
    media_image1.png
    Greyscale


Annotated Figure 3 of Espinoza (US 20160222784)

    PNG
    media_image2.png
    240
    350
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    681
    690
    media_image3.png
    Greyscale


Annotated Figure 11 and 14 of Pervey (US 6622570)

	Regarding claim 1, Espinoza discloses a component (Figure 3; 60) comprising: 
a rotatable body (The body of Figure 3; 60 but not including 76) having an aperture (The aperture in Figure 2; 60 for 50.  Annotated Figure 3; labeled aperture) therein for receiving one of a turbomachine shaft (Functional Language, Figure 2; 50 is a turbomachine shaft) or a lathe chuck (Functional Language, the aperture can receive a lathe), wherein the (Figure 3; X) of the rotatable body; and 
a flange (Figure 3; 76) coupled to and in direct axial contact with the body, the flange including a surface (Annotated Figure 3; labeled surface) that extends axially relative to the first axis of rotation of the body, wherein the surface of the flange comprises a matingly engageable face (Annotated Figure 3; labeled surface is a matingly engageable face) configured to contact an axially aligned surface (Functional Language, The surface which contacts Annotated Figure 3; labeled surface) during operation of the component (Paragraph 0036, 0042).
Espinoza does not disclose wherein the matingly engageable face having a burnishing indentation thereon, wherein a surface roughness of the surface of the flange is less than a surface roughness of a remainder of the flange, and wherein a compressive stress of the surface of the flange is greater than a compressive stress of the remainder of the component.
However, Pervey teaches a component (Figure 14) comprising: 
a rotatable body (The body of Figure 14; 156 but not including Annotated Figure 14; labeled flange) having an aperture (Annotated Figure 14; labeled aperture) therein for receiving one of a turbomachine shaft or a lathe chuck (Functional Language, the aperture can receive a turbomachine shaft or lathe), wherein the aperture is oriented substantially axially relative to a first axis of rotation (The central axis of Annotated Figure 14; aperture.  Column 12, line 30-34.  Annotated Figure 14; labeled first axis of rotation) of the rotatable body; and 
a surface  (The axial surface of Figure 14; 156 of Annotated Figure 14; labeled flange.  Column 12, lines 49-51) of a flange (Annotated Figure 14; labeled flange) having a burnishing indentation (The burnishing process creates an indentation by pressing in microscopic peaks into the surface into adjacent hollows.  The burnishing is between adjacent unpressed microscopic peaks, so that an indentation is created.  Column 2, line 19-27) thereon, wherein a surface roughness (The surface roughness of the surface of Figure 14; 156 that is burnished) of the surface of the flange is less than a surface roughness of a remainder (The surface roughness of any portion of the flange that is not burnished, such as Figure 14; 158) of the flange (Column 2, lines 19-27), and wherein a compressive stress (The compressive stress in the surface that was burnished) of the surface of the flange is greater than a compressive stress (The compressive stress of any portion of the component that is not burnished, such as Figure 14; 158) of the remainder of the component (Column 2, lines 19-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Esponiza wherein the matingly engageable face having a burnishing indentation thereon, wherein a surface roughness of the surface of the flange is less than a surface roughness of a remainder of the flange, and wherein a compressive stress of the surface of the flange is greater than a compressive stress of the remainder of the component as taught by and suggested by Pervey in order to improve surface finish, fatigue lift, and corrosion resistance (Column 2, line 19-27.  The modification burnishes the surface of Espinoza using the roller of Pervey).
Regarding claim 2, Espinoza in view of Pervey teaches the invention as claimed.
Espinoza further discloses wherein the surface of the flange includes at least one of chromium (Cr), molybdenum (Mo), Nickel (Ni), and vanadium (V) (Paragraph 0041).
Regarding claim 3, Espinoza in view of Pervey teaches the invention as claimed.
Espinoza further discloses wherein the rotatable body and the flange each comprise subcomponents of a turbine wheel (The rotatable bode and flange are subcomponents of a turbine wheel).
Regarding claim 4, Espinoza in view of Pervey teaches the invention as claimed.
Espinoza further discloses wherein the flange further includes an axial aperture (Annotated Figure 3; labeled axial aperture) substantially aligned with the aperture of the (Functional Language, the axial aperture can receive the turbomachine shaft or lathe chuck.  The axial aperture receives Figure 2; 50).
Regarding claim 7, Espinoza in view of Pervey teaches the invention as claimed.
Espinoza further discloses wherein the flange is shaped to matingly engage an adjacent component (The adjacent Figure 2; 60 that that contacts the flange) mounted on the turbomachine shaft or the lathe chuck.
Regarding claim 8, Espinoza in view of Pervey teaches the invention as claimed.
Espinoza further discloses the surface of the flange is formed by a method.  
The claimed phrase “a method including: rotating a target surface of the rotatable body about the first axis of rotation, the component being mounted on the lathe chuck oriented substantially along the first axis of rotation, wherein the target surface of the component includes an exposed axial target surface oriented axially relative to the first axis of rotation; rotating a burnishing surface of a burnishing roller about a second axis of rotation, wherein the second axis of rotation is substantially perpendicular with the first axis of rotation; and  contacting the burnishing surface of the burnishing roller with the target surface of the component, during the rotating of the target surface and the rotating of  the burnishing surface about the first axis of rotation, to yield the burnishing indentation” is being treated as a product-by-process limitation; that is made from the steps described above. As set forth in MPEP 2113, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 9, Espinoza in view of Pervey teaches the invention as claimed.
(Figure 1; 20)
The claimed phrase “without further modification to the target surface, following the contacting” is being treated as a product-by-process limitation; that is made from the steps only described in claim 8 above. As set forth in MPEP 2113, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 10, Espinoza in view of Pervey teaches the invention as claimed.
Espinoza does not disclose wherein the burnishing indentation is shaped to induce metallic cohesion between the component and the axially aligned surface during contact therebetween.
However, Pervey teaches wherein the burnishing indentation is shaped to induce metallic cohesion between the component and the axially aligned surface during contact therebetween.  (Functional language, the burnishing of the surface of the flange in the combined invention of Espinoza and Pervey is capable of inducing metallic cohesive with the axially aligned surface of the combined invention of Espinoza and Pervey because it creates an identical structure to that of the instant application).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Espinoza wherein the burnishing indentation is shaped to induce metallic cohesion between the component and the axially aligned surface during contact therebetween as taught by and suggested by Pervey in order to improve surface finish, fatigue lift, and corrosion resistance (Column 2, line 19-27.  This is the same modification as claim 1).
Regarding claim 11, Espinoza discloses a turbomachine wheel (Figure 3; 60)  comprising: 
a rotatable body (The body of Figure 3; 60 but not including 76) mounted circumferentially on a turbomachine shaft (Functional Language, Figure 2; 50 is a turbomachine shaft), wherein the turbomachine shaft passes through a first aperture (The aperture in Figure 2; 60 for 50.  Annotated Figure 3; labeled aperture) of the rotatable body oriented substantially axially relative to a first axis of rotation (Figure 3; X) of the rotatable body with the turbomachine shaft, and wherein the rotatable body is configured to support a set of blade components (Figure 3; 64); and 
a flange (Figure 3; 76) coupled to and in direct axial contact with the rotatable body, the flange including: 
a second aperture (Annotated Figure 3; labeled axial aperture) oriented substantially axially relative to the axis of rotation of the rotatable body, wherein the turbomachine shaft passes through the second aperture of the flange; 
a surface (Annotated Figure 3; labeled surface) that extends axially relative to the axis of rotation of the rotatable body, and contacting an axially aligned surface (Functional Language, The surface which contacts Annotated Figure 3; labeled surface) during operation of the turbomachine wheel (Paragraph 0036, 0042).
Espinoza does not disclose at least one burnishing indentation formed within the surface of the flange, wherein a surface roughness of the flange along the at least one burnishing indentation is less than a surface roughness of a remainder of the turbomachine wheel, and wherein a compressive stress of the surface of the flange is greater than a compressive stress of the remainder of the flange.
However, Pervey teaches a turbomachine wheel (Figure 14) comprising: 
a rotatable body (The body of Figure 14; 156 but not including Annotated Figure 14; labeled flange) mounted circumferentially on a turbomachine shaft (The turbomachine is mounted on a turbomachine shaft when installed in the turbomachine), wherein the turbomachine shaft passes through a first aperture (Annotated Figure 14; labeled aperture) of the rotatable body oriented substantially axially relative to an axis of rotation (The central axis of Annotated Figure 14; aperture.  Column 12, line 30-34.  Annotated Figure 14; labeled first axis of rotation) of the rotatable body with the turbomachine shaft, and wherein the rotatable body is configured to support a set of blade components (Figure 14; 146); and 
a surface (The axial surface of Figure 14; 156 of Annotated Figure 14; labeled flange.  Column 12, lines 49-51) of a flange (Annotated Figure 14; labeled flange) that extends axially relative to the axis of rotation of the rotatable body; and 
at least one burnishing indentation (The burnishing process creates an indentation by pressing in microscopic peaks into the surface into adjacent hollows.  The burnishing is between adjacent unpressed microscopic peaks, so that an indentation is created.  Column 2, line 19-27) formed within the surface of the flange, wherein a surface roughness (The surface roughness of the surface of Figure 14; 156 that is burnished) of the flange along the at least one burnishing indentation is less than a surface roughness of a remainder (The surface roughness of any portion of the flange that is not burnished, such as Figure 14; 158) of the turbomachine wheel (Column 2, lines 19-27), and wherein a compressive stress (The compressive stress in the surface that was burnished) of the surface of the flange is greater than a compressive stress (The compressive stress of any portion of the component that is not burnished, such as Figure 14; 158) of the remainder of the flange (Column 2, lines 19-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Espinoza wherein at least one burnishing indentation formed within the surface of the flange, wherein a surface roughness of the flange along the at least one burnishing indentation is less than a surface roughness of a remainder of the turbomachine wheel, and wherein a compressive stress of the surface of the flange is greater (Column 2, line 19-27.  The modification burnishes the surface of Espinoza using the roller of Pervey).
Regarding claim 12, Espinoza in view of Pervey teaches the invention as claimed.
Espinoza further discloses wherein a material composition of the flange includes at least one of chromium (Cr), molybdenum (Mo), Nickel (Ni), or vanadium (V) (Paragraph 0041).
Regarding claim 13, Espinoza in view of Pervey teaches the invention as claimed.
Espinoza further discloses wherein the flange matingly engages an adjacent turbine wheel flange (The flange of adjacent Figure 2; 60 that that contacts the flange) mounted on the turbomachine shaft.
Regarding claim 14, Espinoza in view of Pervey teaches the invention as claimed.
Espinoza further discloses the flange is formed by a method.  
Espinoza does not disclose wherein the at least one burnishing indentation of the flange is formed by a method.
However, Pervey teaches wherein the at least one burnishing indentation of the flange is formed by a method.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Espinoza wherein the at least one burnishing indentation of the flange is formed by a method as taught by and suggested by Pervey in order to improve surface finish, fatigue lift, and corrosion resistance (Column 2, line 19-27.  This is the same modification as claim 11).
The claimed phrase “a method including: rotating the surface of the rotatable body about the first axis of rotation, the flange being mounted on a lathe chuck oriented substantially along the first axis of rotation, wherein the surface of the component includes an exposed axial target surface oriented axially relative to the first axis of rotation; rotating a burnishing surface of a burnishing roller about a second axis of rotation, wherein the second axis of rotation is 
Regarding claim 15, Espinoza in view of Pervey teaches the invention as claimed.
Espinoza does not disclose wherein a material composition of the flange is configured to induce metallic cohesion with the adjacent turbine wheel flange.
However, Pervey teaches wherein a material composition of the flange (The material composition of a flange) is configured to induce metallic cohesion with the adjacent turbine wheel flange (Functional language, the burnishing of the surface of the flange in the combined invention of Espinoza and Pervey is capable of inducing metallic cohesive with the  adjacent turbine wheel flange of the combined invention of Espinoza and Pervey because it creates an identical structure to that of the instant application).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Espinoza wherein a material composition of the flange is configured to induce metallic cohesion with the adjacent turbine wheel flange as taught by and suggested by Pervey in order to improve surface finish, fatigue lift, and corrosion resistance (Column 2, line 19-27.  This is the same modification as claim 11).
Regarding claim 16, Espinoza discloses a turbomachine (Figure 1; 20) comprising: 
a combustor (Figure 1; 56); 
a compressor section (Figure 1; 24) in fluid communication with the combustor; 
(A combustor by definition has a plurality of fuel injectors.  See Cambridge Aerospace Dictionary) in fluid communication with the combustor; 
a turbine section (Figure 1; 28) in fluid communication with the combustor; 
a shaft (Figure 1; 50) extending through each of the compressor section and the turbine section; and 
a turbine wheel (Figure 3; 60)  mounted on the shaft and configured to hold a plurality of blades (Figure 3; 64) thereon, the turbine wheel including: 
a rotatable body (The body of Figure 3; 60 but not including 76) having a first aperture (The aperture in Figure 2; 60 for 50.  Annotated Figure 3; labeled aperture) oriented substantially axially relative to a first axis of rotation (Figure 3; X) of the rotatable body, such that the shaft passes through the aperture of the rotatable body, wherein the rotatable body is configured to support the plurality of blades (Functional Language, the rotatable body supports the plurality of blades); and 
a first flange (Figure 3; 76) coupled to and in direct axial contact with the rotatable body, the first flange including: 
a second aperture (Annotated Figure 3; labeled axial aperture)  oriented substantially axially relative to the axis of rotation of the rotatable body, wherein the shaft passes through the aperture of the first flange; 
a surface (Annotated Figure 3; labeled surface) that extends axially relative to the axis of rotation of the rotatable body, and contacting an axially aligned surface (Functional Language, The surface which contacts Annotated Figure 3; labeled surface) during operation of the turbine wheel.
Espinoza does not disclose wherein at least one burnishing indentation formed within the surface of the first flange, wherein a surface roughness of the first flange along the at least one burnishing indentation is less than a compressive stress of a Page 30 of 33282012-5 remainder of the 
However, Pervey teaches a turbomachine wheel (Figure 14) comprising: 
a rotatable body (The body of Figure 14; 156 but not including Annotated Figure 14; labeled flange) mounted circumferentially on a turbomachine shaft (The turbomachine is mounted on a turbomachine shaft when installed in the turbomachine), wherein the turbomachine shaft passes through a first aperture (Annotated Figure 14; labeled aperture) of the rotatable body oriented substantially axially relative to an axis of rotation (The central axis of Annotated Figure 14; aperture.  Column 12, line 30-34.  Annotated Figure 14; labeled first axis of rotation) of the rotatable body with the turbomachine shaft, and wherein the rotatable body is configured to support a set of blade components (Figure 14; 146); and 
a surface (The axial surface of Figure 14; 156 of Annotated Figure 14; labeled flange.  Column 12, lines 49-51) of a first flange (Annotated Figure 14; labeled flange) that extends axially relative to the axis of rotation of the rotatable body; and 
at least one burnishing indentation (The burnishing process creates an indentation by pressing in microscopic peaks into the surface into adjacent hollows.  The burnishing is between adjacent unpressed microscopic peaks, so that an indentation is created.  Column 2, line 19-27) formed within the surface of the first flange, wherein a surface roughness (The surface roughness of the surface of Figure 14; 156 that is burnished) of the first flange along the at least one burnishing indentation is less than a surface roughness of a remainder (The surface roughness of any portion of the flange that is not burnished, such as Figure 14; 158) of the turbomachine wheel (Column 2, lines 19-27), and wherein a compressive stress (The compressive stress in the surface that was burnished) of the surface of the first flange is greater than a compressive stress (The compressive stress of any portion of the component that is not burnished, such as Figure 14; 158) of the remainder of the first flange (Column 2, lines 19-27).
(Column 2, line 19-27.  The modification burnishes the surface of Espinoza using the roller of Pervey).
Regarding claim 17, Espinoza in view of Pervey teach the invention as claimed.
Espinoza further discloses wherein a material composition of the first flange includes at least one of chromium (Cr), molybdenum (Mo), Nickel (Ni), or vanadium (V) (Paragraph 0041).
Regarding claim 18, Espinoza in view of Pervey teach the invention as claimed.
Espinoza further discloses the first flange is formed by a method.  
Espinoza does not disclose wherein the at least one burnishing indentation of the first flange is formed by a method.
However, Pervey teaches wherein the at least one burnishing indentation of the first flange is formed by a method.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Espinoza wherein the at least one burnishing indentation of the flange is formed by a method as taught by and suggested by Pervey in order to improve surface finish, fatigue lift, and corrosion resistance (Column 2, line 19-27.  This is the same modification as claim 16).
The claimed phrase “a method including: rotating the surface of the rotatable body about the first axis of rotation, the first flange being mounted on a lathe chuck oriented substantially along the first axis of rotation, wherein the surface of the component includes an exposed axial 
Regarding claim 19, Espinoza in view of Pervey teaches the invention as claimed.
Espinoza further discloses wherein the first flange is mounted on the shaft.
The claimed phrase “without further modification to the surface, following the contacting” is being treated as a product-by-process limitation; that is made from the steps only described in claim 8 above. As set forth in MPEP 2113, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 20, Espinoza in view of Pervey teaches the invention as claimed.
Espinoza does not disclose wherein a material composition of the first flange is configured to induce metallic cohesion with an adjacent turbine wheel flange.
However, Pervey teaches wherein a material composition of the first flange (The material composition of a flange) is configured to induce metallic cohesion with the adjacent turbine wheel flange (Functional language, the burnishing of the surface of the flange in the combined invention of Espinoza and Pervey is capable of inducing metallic cohesive with the  adjacent turbine wheel flange of the combined invention of Espinoza and Pervey because it creates an identical structure to that of the instant application).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Espinoza wherein a material composition of the first flange is configured to induce metallic cohesion with an adjacent turbine wheel flange as taught by and suggested by Pervey in order to improve surface finish, fatigue lift, and corrosion resistance (Column 2, line 19-27.  This is the same modification as claim 16).

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Espinoza in view of Pervey as applied to claim 4 above, and further in view of Wilson (US 5099558).

    PNG
    media_image4.png
    715
    536
    media_image4.png
    Greyscale

Annotated Figure 1 of Wilson (US 5099558)



Regarding claim 5, Espinoza in view of Pervey teach the invention as claimed.
Espinoza in view of Pervey does not teach wherein the lathe chuck extends axially through the aperture of the rotatable body and the axial aperture of the flange.
However, Wilson teaches a component (Figure 1; 12) comprising: 
a rotatable body (The body of Figure 1; 12 , but not including 13, 14, 15, 16) having an aperture (The aperture where Figure 1; 11 is located and contacting 12) therein for  (Functional Language, Figure 1; 10, 11), wherein the aperture is oriented substantially axially relative to a first axis of rotation (The central axis of Figure 1 ;12) of the rotatable body; and 
a flange (Figure 1; 13, 14, 15, 16) coupled to and in direct axial contact with the body, the flange including a surface (The surface of Figure 1; 15 that contacts 37) that extends axially relative to the first axis of rotation of the body, wherein the surface of the flange comprises a matingly engageable face (Functional Language, The surface is a matingly engagable face) configured to contact an axially aligned surface (The surface of Figure 1; 37 that contacts the surface of 15) during operation of the component, the matingly engageable face having a burnishing indentation (The indentation that Figure 1; 37 forms. The burnishing process creates an indentation by pressing in microscopic peaks into the surface into adjacent hollows.  The burnishing is between adjacent unpressed microscopic peaks, so that an indentation is created.) thereon, wherein a surface roughness of the surface of the flange is less than a surface roughness of a remainder of the flange (The burnishing of Figure 1; 15 has a surface roughness less than a surface roughness of a portion of the flange that is not burnished such as an inner surface of the flange), and wherein a compressive stress of the surface of the flange is greater than a compressive stress of the remainder of the component (The burnishing of Figure 1; 15 has a compressive stress greater than than a compressive stress of a portion of the flange that is not burnished such as an inner surface of the flange),
an axial aperture (The aperture formed by Figure 1; 13, 14, 15, 16) substantially aligned with the aperture of the rotatable body, such that the aperture of Page 25 of 33282012-5 the rotatable body and the aperture of the flange are structured to receive one of the turbomachine shaft or the lathe chuck (Functional Language, the aperture receives the lathe chuck),
wherein the lathe chuck extends axially through the aperture of the rotatable body and the axial aperture of the flange.
(The modification uses a lathe to burnish the flange of Espinoza in view of Pervey).
Regarding claim 6, Espinoza in view of Pervey and Wilson teach the invention as claimed.
Espinoza in view of Pervey does not teach wherein the lathe chuck further includes a rotatable coupling configured to retain the rotatable body of the component thereon.
However, Wilson teaches wherein the lathe chuck further includes a rotatable coupling (Annotated Figure 1; labeled rotatable coupling) configured to retain the rotatable body of the component thereon (Functional Language, the rotatable coupling retains the component).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Espinoza in view of Pervey wherein the lathe chuck further includes a rotatable coupling configured to retain the rotatable body of the component thereon as taught by and suggested by Wilson because it has been held that applying a known technique, in this case Wilson’s use of a lathe for burnishing according to the steps described immediately above, to a known device, in this case, Espinoza in view of Pervey’s component, ready for improvement to yield predictable results, in this case burnishing a component, was an (This is the same modification as claim 5).

Claim 8-9, 14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Espinoza in view of Pervey as applied to claim 1, 11 16 above, and further in view of Wilson (Please note that these rejections are a second interpretation of the claims where the product-by-process limitations are given patentable weight).
Regarding claim 8, Espinoza in view of Pervey teach the invention as claimed.
Espinoza does not disclose wherein the surface of the flange is formed by a method including: 
rotating a target surface of the rotatable body about the first axis of rotation, the component being mounted on the lathe chuck oriented substantially along the first axis of rotation, wherein the target surface of the component includes an exposed axial target surface oriented axially relative to the first axis of rotation; 
rotating a burnishing surface of a burnishing roller about a second axis of rotation, wherein the second axis of rotation is substantially perpendicular with the first axis of rotation; and 
contacting the burnishing surface of the burnishing roller with the target surface of the component, during the rotating of the target surface and the rotating of Page 26 of 33282012-5 the burnishing surface about the first axis of rotation, to yield the burnishing indentation.
 However, Pervey teaches wherein the surface of the flange is formed by a method including:
rotating a burnishing surface (The surface of Figure 11; 106) of a burnishing roller (Figure 11; 106) about a second axis of rotation (The axis of rotation of Figure 11; 106 is along Annotated Figure 11; plane which is parallel to the surface of 110), wherein the second axis of rotation is substantially perpendicular with the first axis of rotation (Annotated Figure 11; plane is parallel to any axial surface of Figure 14; 156 during burnishing, so that the second axis of rotation (which lies in an axial surface with respect to the first axis of rotation) is parallel to the first axis of rotation because an axial surface with respect to the first axis of rotation is perpendicular to the first axis of rotation.  Column 2, lines 29-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Espinoza wherein the surface of the flange is formed by a method including rotating a burnishing surface of a burnishing roller about a second axis of rotation, wherein the second axis of rotation is substantially perpendicular with the first axis of rotation as taught by and suggested by Pervey in order to improve surface finish, fatigue lift, and corrosion resistance (Column 2, line 19-27.  This is the same modification as claim 1).
Espinoza in view of Pervey does not teach wherein the surface of the flange is formed by a method including: 
rotating a target surface of the rotatable body about the first axis of rotation, the component being mounted on the lathe chuck oriented substantially along the first axis of rotation, wherein the target surface of the component includes an exposed axial target surface oriented axially relative to the first axis of rotation; and 
contacting the burnishing surface of the burnishing roller with the target surface of the component, during the rotating of the target surface and the rotating of Page 26 of 33282012-5 the burnishing surface about the first axis of rotation, to yield the burnishing indentation.
 However, Wilson teaches a component (Figure 1; 12) comprising: 
a rotatable body (The body of Figure 1; 12, but not including 13, 14, 15, 16) having an aperture (The aperture where Figure 1; 11 is located and contacting 12) therein for receiving one of a turbomachine shaft or a lathe chuck (Functional Language, Figure 1; 10, 11. Column 2, line 25-36), wherein the aperture is oriented substantially axially relative to an axis of rotation (The central axis of Figure 1;12) of the rotatable body; and 
(Figure 1; 13, 14, 15, 16) coupled to and in direct axial contact with the body, the flange including a surface (The surface of Figure 1; 15 that contacts 37) that extends axially relative to the axis of rotation of the body, wherein the surface of the flange comprises a matingly engageable face (Functional Language, The surface is a matingly engagable face) configured to contact an axially aligned surface (The surface of Figure 1; 37 that contacts the surface of 15) during operation of the component, the matingly engageable face having a burnishing indentation (The indentation that Figure 1; 37 forms. The burnishing process creates an indentation by pressing in microscopic peaks into the surface into adjacent hollows.  The burnishing is between adjacent unpressed microscopic peaks, so that an indentation is created.) thereon, wherein a surface roughness of the surface of the flange is less than a surface roughness of a remainder of the flange (The burnishing of Figure 1; 15 has a surface roughness less than a surface roughness of a portion of the flange that is not burnished such as an inner surface of the flange), and wherein a compressive stress of the surface of the flange is greater than a compressive stress of the remainder of the component (The burnishing of Figure 1; 15 has a compressive stress greater than than a compressive stress of a portion of the flange that is not burnished such as an inner surface of the flange),
wherein the surface of the flange is formed by a method including: 
rotating a target surface (The matingly engageable face is a target surface) of the rotatable body about the first axis of rotation, the component being mounted on the lathe chuck oriented substantially along the first axis of rotation, wherein the target surface of the component includes an exposed axial target surface (The surface of Figure 1; 15 that contacts 37 is an exposed axial target surface) oriented axially relative to the first axis of rotation; 
rotating a burnishing surface of a burnishing roller (Figure 1; 37) about a second axis of rotation (The axis about which Figure 1; 37 rotates),; and 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Espinoza in view of Pervey wherein the surface of the flange is formed by a method including: rotating a target surface of the rotatable body about the first axis of rotation, the component being mounted on the lathe chuck oriented substantially along the first axis of rotation, wherein the target surface of the component includes an exposed axial target surface oriented axially relative to the first axis of rotation; and contacting the burnishing surface of the burnishing roller with the target surface of the component, during the rotating of the target surface and the rotating of Page 26 of 33282012-5 the burnishing surface about the first axis of rotation, to yield the burnishing indentation as taught by and suggested by Wilson because it has been held that applying a known technique, in this case Wilson’s use of a lathe for burnishing according to the steps described immediately above, to a known device, in this case, Espinoza in view of Pervey’s component, ready for improvement to yield predictable results, in this case burnishing a component, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses a lathe to burnish the flange of Espinoza in view of Pervey).
Regarding claim 9, Espinoza in view of Pervey and Wilson teach the invention as claimed.
Espinoza further disclose wherein the component is positioned in a turbomachine assembly (Figure 1; 20).
Espinoza does not teach wherein the component is positioned without further modification to the target surface, following the contacting.
However, Pervey teaches wherein the component is positioned in a turbomachine assembly (The turbomachine where the turbomachine wheel of Pervey is installed) without (Pervey does not discuss another machining process after the burnishing).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Espinoza wherein the component is positioned without further modification to the target surface, following the contacting as taught by and suggested by Pervey in order to improve surface finish, fatigue lift, and corrosion resistance (Column 2, line 19-27.  This is the same modification as claim 1).
Regarding claim 14, Espinoza in view of Pervey teach the invention as claimed.
Espinoza does not disclose wherein the at least one burnishing indentation of the flange is formed by a method including: 
rotating the surface of the rotatable body about the first axis of rotation, the flange being mounted on a lathe chuck oriented substantially along the first axis of rotation, wherein the surface of the component includes an exposed axial target surface oriented axially relative to the first axis of rotation; 
rotating a burnishing surface of a burnishing roller about a second axis of rotation, wherein the second axis of rotation is substantially perpendicular with the first axis of rotation; and 
contacting the burnishing surface of the burnishing roller with the surface of the flange, during the rotating of the surface and the rotating of the burnishing surface about the first axis of rotation, to yield the at least one burnishing indentation.
However, Pervey teaches wherein the at least one burnishing indentation of the flange is formed by a method including rotating a burnishing surface (The surface of Figure 11; 106) of a burnishing roller (Figure 11; 106) about a second axis of rotation (The axis of rotation of Figure 11; 106 is along Annotated Figure 11; plane which is parallel to the surface of 110), wherein the second axis of rotation is substantially perpendicular with the first axis of rotation (Annotated Figure 11; plane is parallel to any axial surface of Figure 14; 156 during burnishing, so that the second axis of rotation (which lies in an axial surface with respect to the first axis of rotation) is parallel to the first axis of rotation because an axial surface with respect to the first axis of rotation is perpendicular to the first axis of rotation.  Column 2, lines 29-32); and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Espinoza wherein the at least one burnishing indentation of the flange is formed by a method including rotating a burnishing surface of a burnishing roller about a second axis of rotation, wherein the second axis of rotation is substantially perpendicular with the first axis of rotation as taught by and suggested by Pervey in order to improve surface finish, fatigue lift, and corrosion resistance (Column 2, line 19-27.  This is the same modification as claim 11).
Espinoza in view of Pervey does not teach wherein the at least one burnishing indentation of the flange is formed by a method including: 
rotating the surface of the rotatable body about the first axis of rotation, the flange being mounted on a lathe chuck oriented substantially along the first axis of rotation, wherein the surface of the component includes an exposed axial target surface oriented axially relative to the first axis of rotation; 
contacting the burnishing surface of the burnishing roller with the surface of the flange, during the rotating of the surface and the rotating of the burnishing surface about the first axis of rotation, to yield the at least one burnishing indentation.
However, Wilson teaches a component (Figure 1; 12) comprising: 
a rotatable body (The body of Figure 1; 12, but not including 13, 14, 15, 16) having an aperture (The aperture where Figure 1; 11 is located and contacting 12) therein for receiving one of a turbomachine shaft or a lathe chuck (Functional Language, Figure 1; 10, 11. Column 2, line 25-36), wherein the aperture is oriented substantially axially relative to an axis of rotation (The central axis of Figure 1 ;12) of the rotatable body; and 
(Figure 1; 13, 14, 15, 16) coupled to and in direct axial contact with the body, the flange including a surface (The surface of Figure 1; 15 that contacts 37) that extends axially relative to the axis of rotation of the body, wherein the surface of the flange comprises a matingly engageable face (Functional Language, The surface is a matingly engagable face) configured to contact an axially aligned surface (The surface of Figure 1; 37 that contacts the surface of 15) during operation of the component, the matingly engageable face having a burnishing indentation (The indentation that Figure 1; 37 forms. The burnishing process creates an indentation by pressing in microscopic peaks into the surface into adjacent hollows.  The burnishing is between adjacent unpressed microscopic peaks, so that an indentation is created.) thereon, wherein a surface roughness of the surface of the flange is less than a surface roughness of a remainder of the flange (The burnishing of Figure 1; 15 has a surface roughness less than a surface roughness of a portion of the flange that is not burnished such as an inner surface of the flange), and wherein a compressive stress of the surface of the flange is greater than a compressive stress of the remainder of the component (The burnishing of Figure 1; 15 has a compressive stress greater than than a compressive stress of a portion of the flange that is not burnished such as an inner surface of the flange),
wherein the at least one burnishing indentation of the flange is formed by a method including: 
rotating a target surface (The matingly engageable face is a target surface) of the rotatable body about the first axis of rotation, the flange being mounted on the lathe chuck oriented substantially along the first axis of rotation, wherein the target surface of the component includes an exposed axial target surface (The surface of Figure 1; 15 that contacts 37 is an exposed axial target surface) oriented axially relative to the first axis of rotation; 
(Figure 1; 37) about a second axis of rotation (The axis about which Figure 1; 37 rotates); and 
contacting the burnishing surface of the burnishing roller with the target surface of the flange, during the rotating of the target surface and the rotating of Page 26 of 33282012-5 the burnishing surface about the first axis of rotation, to yield the burnishing indentation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Espinoza in view of Pervey wherein the at least one burnishing indentation of the flange is formed by a method including: rotating the surface of the rotatable body about the first axis of rotation, the flange being mounted on a lathe chuck oriented substantially along the first axis of rotation, wherein the surface of the component includes an exposed axial target surface oriented axially relative to the first axis of rotation; contacting the burnishing surface of the burnishing roller with the surface of the flange, during the rotating of the surface and the rotating of the burnishing surface about the first axis of rotation, to yield the at least one burnishing indentation as taught by and suggested by Wilson because it has been held that applying a known technique, in this case Wilson’s use of a lathe for burnishing according to the steps described immediately above, to a known device, in this case, Espinoza in view of Pervey’s component, ready for improvement to yield predictable results, in this case burnishing a component, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses a lathe to burnish the flange of Espinoza in view of Pervey).
Regarding claim 18, Espinoza in view of Pervey teach the invention as claimed.
Espinoza does not disclose wherein the at least one burnishing indentation of the first flange is formed by a method including: 
rotating the surface of the rotatable body about the first axis of rotation, the first flange being mounted on a lathe chuck oriented substantially along the first axis of rotation, wherein 
rotating a burnishing surface of a burnishing roller about a second axis of rotation, wherein the second axis of rotation is substantially perpendicular with the first axis of rotation, and 
contacting the burnishing surface of the burnishing roller with the surface of the first flange, during the rotating of the surface and the rotating of the burnishing surface about the first axis of rotation, to yield the at least one burnishing indentation.
However, Pervey teaches wherein the at least one burnishing indentation of the first flange is formed by a method including rotating a burnishing surface (The surface of Figure 11; 106) of a burnishing roller (Figure 11; 106) about a second axis of rotation (The axis of rotation of Figure 11; 106 is along Annotated Figure 11; plane which is parallel to the surface of 110), wherein the second axis of rotation is substantially perpendicular with the first axis of rotation (Annotated Figure 11; plane is parallel to any axial surface of Figure 14; 156 during burnishing, so that the second axis of rotation (which lies in an axial surface with respect to the first axis of rotation) is parallel to the first axis of rotation because an axial surface with respect to the first axis of rotation is perpendicular to the first axis of rotation.  Column 2, lines 29-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Espinoza wherein the at least one burnishing indentation of the first flange is formed by a method including rotating a burnishing surface of a burnishing roller about a second axis of rotation, wherein the second axis of rotation is substantially perpendicular with the first axis of rotation as taught by and suggested by Pervey in order to improve surface finish, fatigue lift, and corrosion resistance (Column 2, line 19-27.  This is the same modification as claim 16).

rotating the surface of the rotatable body about the first axis of rotation, the first flange being mounted on a lathe chuck oriented substantially along the first axis of rotation, wherein the surface of the component includes an exposed axial target surface oriented axially relative to the first axis of rotation; 
contacting the burnishing surface of the burnishing roller with the surface of the first flange, during the rotating of the surface and the rotating of the burnishing surface about the first axis of rotation, to yield the at least one burnishing indentation.
However, Wilson teaches a component (Figure 1; 12) comprising: 
a rotatable body (The body of Figure 1; 12, but not including 13, 14, 15, 16) having an aperture (The aperture where Figure 1; 11 is located and contacting 12) therein for receiving one of a turbomachine shaft or a lathe chuck (Functional Language, Figure 1; 10, 11. Column 2, line 25-36), wherein the aperture is oriented substantially axially relative to an axis of rotation (The central axis of Figure 1 ;12) of the rotatable body; and 
a first flange (Figure 1; 13, 14, 15, 16) coupled to and in direct axial contact with the body, the first flange including a surface (The surface of Figure 1; 15 that contacts 37) that extends axially relative to the axis of rotation of the body, wherein the surface of the first flange comprises a matingly engageable face (Functional Language, The surface is a matingly engagable face) configured to contact an axially aligned surface (The surface of Figure 1; 37 that contacts the surface of 15) during operation of the component, the matingly engageable face having a burnishing indentation (The indentation that Figure 1; 37 forms. The burnishing process creates an indentation by pressing in microscopic peaks into the surface into adjacent hollows.  The burnishing is between adjacent unpressed microscopic peaks, so that an indentation is created.) thereon, wherein a surface roughness of the surface of the first flange is less than a surface roughness of a remainder of (The burnishing of Figure 1; 15 has a surface roughness less than a surface roughness of a portion of the flange that is not burnished such as an inner surface of the flange), and wherein a compressive stress of the surface of the first flange is greater than a compressive stress of the remainder of the component (The burnishing of Figure 1; 15 has a compressive stress greater than than a compressive stress of a portion of the flange that is not burnished such as an inner surface of the flange),
wherein the at least one burnishing indentation of the first flange is formed by a method including: 
rotating a target surface (The matingly engageable face is a target surface) of the rotatable body about the first axis of rotation, the first flange being mounted on the lathe chuck oriented substantially along the first axis of rotation, wherein the target surface of the component includes an exposed axial target surface (The surface of Figure 1; 15 that contacts 37 is an exposed axial target surface) oriented axially relative to the first axis of rotation; 
rotating a burnishing surface of a burnishing roller (Figure 1; 37) about a second axis of rotation (The axis about which Figure 1; 37 rotates),; and 
contacting the burnishing surface of the burnishing roller with the target surface of the first flange, during the rotating of the target surface and the rotating of Page 26 of 33282012-5 the burnishing surface about the first axis of rotation, to yield the burnishing indentation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Espinoza in view of Pervey wherein the at least one burnishing indentation of the first flange is formed by a method including: rotating the surface of the rotatable body about the first axis of rotation, the first flange being mounted on a lathe chuck oriented substantially along the first axis of rotation, wherein the surface of the component includes an exposed axial target surface oriented axially relative to the first axis of rotation; contacting the burnishing surface of the burnishing roller with the surface of the first flange, (The modification uses a lathe to burnish the flange of Espinoza in view of Pervey).
Regarding claim 19, Espinoza in view of Pervey and Wilson teach the invention as claimed.
Espinoza further disclose wherein the first flange is mounted on the shaft.
Espinoza does not teach wherein the component is mounted without further modification to the surface, following the contacting.
However, Pervey teaches wherein the first flange is mounted on the shaft without further modification to the surface, following the contacting (Pervey does not discuss another machining process after the burnishing).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Espinoza wherein the component is mounted without further modification to the surface, following the contacting as taught by and suggested by Pervey in order to improve surface finish, fatigue lift, and corrosion resistance (Column 2, line 19-27.  This is the same modification as claim 16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Vickers (US 5191711) states in Column 1, lines 31-51 that it is known to use a lathe to manufacture a turbine or compressor wheel.
Hill (US 20040226420) shows in Figure 1 and Paragraph 0011 that it is known to use a lathe to form turbine disc.
Wang et al (US 6230380) shows in Figure 1 that it is known to use a lathe in a burnishing operation.
Hammond et al (US 4347689) shows in Figure 1 that it is known to use a lathe in a burnishing operation.
Bornhorst et al (US 4430782) shows in Figure 1 that it is known to use a lathe in a burnishing operation.
Citeno et al (US 20130025289) states in Paragraph 0017 and shows in Figure 1 that a shaft extending through an aperture of a turbomachine whel and states in Paragraph 0020 that the combustor has a plurality of fuel nozzles.
Bailey et al (US 20120180488) states in Paragraph 0018 and shows in Figure 1 that a shaft extending through an aperture of a turbomachine whel and states in Paragraph 0002 that the combustor has a plurality of fuel nozzles.
Daukant (US 20070289312) shows in Figure 1 a shaft extending through an aperture of a turbomachine whel and states in Paragraph 0014 that the combustor has a plurality of fuel nozzles.
Patel et al (US 20090000303) states in Paragraph 0011 that a combustor typically comprises a plurality of fuel nozzles.
Khan et al (US 20110225974) states in Paragraph 0002 that a combustor typically comprises a plurality of fuel nozzles.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/            Primary Examiner, Art Unit 3741